 



Exhibit 10.1
CENTRUE FINANCIAL CORPORATION.
NON-EMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
     Centrue Financial Corporation (the “Company”), hereby adopts the Centrue
Financial Corporation Non-Employee Directors’ Deferred Compensation Plan (the
“Plan”), for the benefit of its non-employee Directors and the non-employee
Directors of its subsidiaries. The Plan is an unfunded arrangement for the
benefit of non-employee Directors and is intended to be exempt from the
requirements of the Employee Retirement Income Security Act of 1974, as amended.
The Plan is effective as of January 1, 2007.
ARTICLE 1.
DEFINITIONS

1.01   Account. The bookkeeping account established for each Participant as
provided in Section 5.01 hereof.   1.02   Administrator. Such person or entity
as determined by the Board, and in the absence of such determination, the
Company.   1.03   Bank. Centrue Bank.   1.04   Board. The Board of Directors of
the Company.   1.05   Change of Control. Any one of:

  (a)   The consummation of the acquisition by any person (as such terms is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty-five percent (35%) or more
of the combined voting power of the then outstanding voting securities of the
Company;     (b)   Within any twelve (12) month period, a majority of the
members of the Board is replaced by individuals whose appointment or election is
not endorsed by a majority of the Board prior to the date of the appointment or
election; or     (c)   Consummation of: (1) a merger or consolidation to which
the Company is a party if the stockholders of the Company immediately before
such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the Company’s voting
securities outstanding immediately before such merger or consolidation; or (2) a
complete liquidation or dissolution or sale or

 



--------------------------------------------------------------------------------



 



      other disposition of all or substantially all of the assets of the Company
or the Bank.         Notwithstanding the foregoing, a Change of Control shall
not be deemed to occur solely because thirty-five percent (35) or more of the
combined voting power of the Company’s then outstanding voting securities is
acquired by: (1) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained for employees of the entity; or (2) any
corporation which, immediately prior to such acquisition, is owned directly or
indirectly by the stockholders in the same proportion as their ownership of
stock immediately prior to such acquisition.         Notwithstanding the
foregoing, no event described in this Section 1.05 shall be considered a Change
of Control, unless the event also constitutes a change in the ownership or
effective control pursuant to Code Section 409A(a)(2)(A)(v) and the regulatory
guidance promulgated thereunder.

1.06   Code. The Internal Revenue Code of 1986, as amended.   1.07   Deferrals.
The portion of the Fees that a Participant elects to defer in accordance with
Section 3.01 hereof.   1.08   Deferral Date. The date of the Deferrals will be
credited to the Director’s Account, which date shall be the date it would
otherwise have been payable to the Director.   1.09   Deferral Election. The
separate written agreement, submitted to the Administrator, by which a Director
elects to participate in the Plan and to make Deferrals.   1.10   Director. Any
person serving on the Board of the Company or the Bank and who is not an
employee of the Company or the Bank in any capacity.   1.11   Disability. A
Participant shall be considered disabled if the participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the participant’s employer.   1.12  
Effective Date. January 1, 2007.   1.13   Fees. The participant’s earned
director fee remuneration for serving as a Director of the Company or the Bank,
including any fees for committee participation.

2



--------------------------------------------------------------------------------



 



1.14   Participant. A Director who is a Participant as provided in ARTICLE 2.  
1.15   Plan Year. January 1 to December 31.   1.16   Retirement. Retirement
shall occur upon the termination of a Participant’s service, voluntary or
involuntary, as a Director, provided that such termination of service qualifies
as separation from service, as defined in Code Section 409A(a)(2)(A)(i) and the
regulatory guidance promulgated thereunder.

ARTICLE 2.
PARTICIPATION

2.01   Commencement of Participation. Each Director shall become a Participant
of the Plan on the date the Director’s Deferral Election first becomes
effective.

  (a)   A Participant who is no longer a Director or who also becomes an
employee of the Company or the Bank shall not be permitted to submit a Deferral
Election and all Deferrals for such Participant shall cease as of the end of the
Plan Year in which such Participant is determined to no longer be a Director or
becomes an employee of the Company or the Bank.     (b)   Amounts credited to
the Participant’s Account described in subsection (a) shall continue to be held,
pursuant to the terms of the Plan and shall be distributed as provided in
ARTICLE 6.

2.02   Deferral Continuance Retirement. On or after the first day of any Plan
Year, a Participant’s Deferral Election with respect to that Plan Year shall be
irrevocable. A Participant may change a Deferral Election by delivering to the
Administrator a written revocation or modification of such election with respect
to Fees that relate to services yet to be performed. The revocation or
modification of the Deferral Election shall be effective as of the first day of
the Plan Year following the date the Participant delivers the revocation or
modification to the Administrator.

ARTICLE 3.
CONTRIBUTION

3.01   Deferrals.

  (a)   The Company shall credit to the Participant’s Account an amount equal to
the amount designated in the Participant’s Deferral Election for that Plan Year.
Such amounts shall not be made available to such Participant, except as provided
in ARTICLE 6, and shall reduce such Participant’s Fees from the Company or the
Bank in accordance with the provisions of the applicable Deferral Election;
provided, however, that all such amounts

3



--------------------------------------------------------------------------------



 



      shall be subject to the rights of the general creditors of the Company and
the Bank as provided in ARTICLE 8.     (b)   Each Director shall deliver a
Deferral Election to the Administrator before any Deferrals may become
effective. Such Deferral Election shall be void with respect to any Deferral
unless submitted before the beginning of the calendar year during which the
amount to be deferred will be earned; provided, however, that in the year in
which a Director is first eligible to participate, such Deferral Election shall
be filed within thirty (30) days of the date on which a Director is first
eligible to participate, respectively, with respect to Fees earned during the
remainder of the calendar year.     (c)   Subject to the limitation set forth in
Section 3.01, the Deferral Election shall remain effective until modified or
revoked and will contain the following:

  (i)   the Participant’s designation as to the amount of Fees to be deferred;  
  (ii)   the beneficiary or beneficiaries of the Participant; and     (iii)  
such other information as the Administrator may require.

  (d)   The maximum amount that may be deferred each Plan Year is one hundred
percent (100%) of the Participant’s Fees.

3.02   Time of Contributions. Deferrals shall be credited to the Account of the
appropriate Participant as of the Deferral Date.

ARTICLE 4.
VESTNG

4.01   Vesting of Deferrals. A Participant shall have a vested right to his
Account attributable to Deferrals and any earnings on the investment of such
Deferrals.

ARTICLE 5.
ACCOUNTS

5.01   Accounts. The Administrator shall establish and maintain a bookkeeping
account in the name of each Participant. The Participant’s Account shall be
credited with Units, as defined in Section 5.02(a). Each Participant’s Account
shall be debited by any distributions made plus any federal, state and/or local
tax withholding as may be required by applicable law. Distributions under
ARTICLE 6 shall be equal to the Participant’s Account balance as of the date of
the applicable distribution thereunder.   5.02   Investments, Gains and Losses.

4



--------------------------------------------------------------------------------



 



  (a)   The Participant’s Account will be credited with the hypothetical number
of stock units (“Units”), calculated to the nearest thousandths of a Unit,
determined by dividing the amount of the Deferrals on the Deferral Date by the
average of the closing market price of the Company’s common stock as reported on
the NASDAQ for the 20 trading days immediately preceding and including such
date. The Participant’s Account will also be credited with the number of Units
determined by multiplying the number of Unites in the Participant’s Account by
any cash dividends declared by the Company on its common stock and dividing the
product by the closing market price of the Company’s common stock as reported on
the NASDAQ on the related dividend record date, and also by multiplying the
number of Units in the Participant’s Account by any stock dividends declared by
the Company on its common stock.     (b)   The Administrator shall adjust the
amounts credited to each Participant’s Account to reflect Deferrals,
distributions and any other appropriate adjustments. Such adjustments shall be
made as frequently as is administratively feasible.     (c)   The Participant’s
Account, established pursuant to Section 5.01, will be valued by the
Administrator on a yearly basis.     (d)   Any amounts contributed to a “Rabbi
Trust” as provided in Section 8.02 shall be invested by the trustee of the Rabbi
Trust in accordance with written directions from the Company. Such directions
shall provide the trustee with the investment discretion to invest the
above-referenced amounts within broad guidelines established by Administrator
and Company as set forth therein.

ARTICLE 6.
DISTRIBUTIONS

6.01   Payment. Payment of a Participant’s Account shall commence as soon as
administratively feasible immediately following the Participant’s Retirement,
provided, however, that if a Participant, prior to commencing participation in
the Plan and prior to any Deferrals being made, executes an irrevocable election
to commence payments upon attainment of age sixty-five (65), payments shall
commence as soon as administratively feasible immediately following the
Participant’s attainment of age sixty-five (65). The Participant may elect, in
writing, any one of the following forms of payment, provided that such election
is delivered to the Administrator and is made at the time of the Deferral
Election.

  (a)   single lump-sum payment of the value of the Participant’s Account; or  
  (b)   substantially equal annual installments over a period of either five (5)
years or ten (10) years.

6.02   Commencement of Payment upon Death or Change of Control.

5



--------------------------------------------------------------------------------



 



  (a)   Upon the death of a Participant, all amounts credited to his Account
shall be paid in a single lump sum, as soon as administratively feasible, to his
beneficiary or beneficiaries, as determined under ARTICLE 7.     (b)   Upon a
Change of Control, all amounts credited to a Participant’s Account shall be paid
in a single lump sum as of the date of the Change of Control, unless the
Participant elects in Participant’s Deferral Election to receive payment in
accordance with the Participant’s election described in Section 6.1 regardless
of the occurrence of a Change of Control. In the case of such election, a
Participant’s Retirement shall not be considered to have occurred for purposes
of this Plan until the Participant’s Retirement from the Board of the board of
the successor in interest to the Company or the Bank.

6.03   Form of Payment.

  (a)   A Participant, former Participant, or deceased Participant’s beneficiary
or legal representative may elect at any time to have any or all payouts, or
remaining payouts, of the Participant’s Account paid out in cash or in shares of
Company common stock. At any time before the end of the calendar year prior to
termination of Board service, a Director may revise and supersede any or all of
his or her previous elections with respect to the form of payment (cash or
shares of common stock).     (b)   If a Participant’s Account is payable in cash
and in installments, the amount of the first cash installment payment shall be a
fraction of the Units in the Participant’s Account on the date of the initial
installment payment, the numerator of which is one and the denominator of which
is the total number of installments elected. Each subsequent installment shall
be calculated in the same manner as of each subsequent annual payment except
that the denominator shall be reduced by the number of installments which have
been previously paid. The amount of cash payable for Deferrals accounted for as
Unites based on Company common stock value will be paid, as described above,
based on the number of Units in the Participant’s Account on the payment date
multiplied by the average of the closing market price of the Company’s common
stock as reported on the NASDAQ for the 20 trading days immediately preceding
such date.     (c)   If a Participant’s Account is payable in Company common
stock and in installments, the amount of the first installment payment shall be
a fraction of the value of the Units in the Participant’s Account on the date of
the initial installment which is the total number of installments elected. Each
of each subsequent annual payment except that the denominator shall be reduced
by the number of installments which have been previously paid. Except for the
final installment payment, only whole shares shall be payable, and the value of
any fractional share payable shall be retained in the Participant’s Account
until the final installment payment, at which

6



--------------------------------------------------------------------------------



 



      time the value of any fractional share payable shall be paid in cash,
based on the fractional share multiplied by the average of the closing market
price of the Company’s common stock as reported on the NASDAQ for the 20 trading
days immediately preceding such date.

ARTICLE 7.
BENEFICIARIES

7.01   Beneficiaries. Each Participant may from time to time designate one or
more persons (who may be any one or more members of such person’s family or
other persons, administrators, trusts, foundations or other entities) as his
beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Administrator. Each Participant may at any time and from time to time,
change any previous beneficiary designation, without notice to or comment of any
previously designated beneficiary, by amending his previous designation on a
form prescribed by the Administrator. If the beneficiary does not survive the
Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s surviving spouse, if any, and, if none, to
his estate. If more than one person is the beneficiary of a deceased
Participant, each such person shall receive a pro rata share of any death
benefit payable unless otherwise designated on the applicable form. If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.   7.02
  Lost Beneficiary.

  (a)   All Participants and beneficiaries shall have to obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.     (b)   If a Participant or beneficiary cannot be located
by the Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid to the co-beneficiary or
secondary beneficiary designated by the Participant, or in the absence of a
co-beneficiary or secondary beneficiary, to the Participant’s estate.

ARTICLE 8.
FUNDING

8.01   Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under this Plan, it is expressly
understood and agreed that the Participants and beneficiaries shall not have any
right with respect to, or claim against, such assets nor shall any such purchase
be construed to create a trust of any kind or a fiduciary relationship between
the Company and the

7



--------------------------------------------------------------------------------



 



    Participants, their beneficiaries or any other person. Any such assets shall
be and remain a part of the general, unpledged, unrestricted assets of the
Company, subject to the claims of its general creditors. It is the express
intention of the parties hereto that this arrangement shall be unfunded for tax
purposes. Each Participant and beneficiary shall be required to look to the
provisions of this Plan and to the Company itself for enforcement of any and all
benefits due under this Plan, and to the extent any such person acquires a right
to receive payment under this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company. The Company shall be
designated the owner and beneficiary of any investment acquired in connection
with its obligation under this Plan.

8.02   Deposits. Notwithstanding paragraph 8.01, or any other provision of this
Plan to the contrary, the Company may deposit any amounts it deems appropriate
to pay the benefits under this Plan to a “Rabbi Trust” as established pursuant
to Treasury Department Revenue Procedures 92-64 and 92-65.   8.03   Withholding
of Director Deferrals. The Administrator is authorized to make any and all
necessary arrangements with the Company in order to withhold the Participant’s
Deferrals under Section 3.01 hereof from the Participant’s Fees. The
Administrator shall determine the amount and timing of such withholding.

ARTICLE 9.
CLAIMS ADMINISTRATION

9.01   General. In the event that a Participant or his beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this ARTICLE 9.   9.02  
Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):

  (a)   The specific reason or reasons for denial of the claim;     (b)   A
specific reference to the Plan provisions on which the denial is based;     (c)
  A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (d)   An explanation of the provisions of this
Article.

9.03   Right of Appeal. A claimant who has a claim denied under Section 9.02 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section 9.03 must be filed by written notice within

8



--------------------------------------------------------------------------------



 



    sixty (60) days after receipt by the claimant of the notice of denial under
Section 9.02.

9.04   Review of Appeal. Upon receipt of an appeal the Administrator shall
promptly take action to give due consideration to the appeal. Such consideration
may include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision, which shall be binding
on all parties subject to Section 9.06 below. The decision shall be written in a
manner calculated to be understood by the claimant and shall specifically state
its reasons and pertinent Plan provisions on which it relies. The
Administrator’s decision shall be issued within sixty (60) days after the appeal
is filed, except that if a hearing is held the decision may be issued within one
hundred twenty (12) days after the appeal is filed.   9.05   Designation. The
Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article.   9.06   Arbitration. Each
and every dispute or controversy arising pursuant to the Plan or a Deferral
Election shall, after exhaustion of the review procedure set forth in
Section 9.04, be settled exclusively by arbitration, conducted before a single
arbitrator sitting in Chicago, Illinois in accordance with the rules of JAMS
then in effect. The costs and expenses of arbitration, including the fees of the
arbitrators, shall recover as expenses all reasonable attorneys’ fees incurred
by it in connection with the arbitration proceeding or any appeals therefrom.

ARTICLE 10.
GENERAL PROVISIONS

10.01   Administrator: The Administrator:

  (a)   Is expressly empowered to limit the amount of Fees that may be deferred;
to deposit amounts in accordance with Section 8.02 hereof; to interpret the
Plan, and to determine all questions arising in the administration,
interpretation and application of the Plan; to employ actuaries, accountants,
counsel, and other persons it deems necessary in connection with the
administration of the Plan; to request any information from the Company it deems
necessary to determine whether the Company would be considered insolvent or
subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.     (b)   Shall not be
liable for any actions by it hereunder, unless due to its own negligence,
willful misconduct or lack of good faith.     (c)   Shall be indemnified and
saved harmless by the Company, if the Administrator is not the Company, from and
against all personal liability

9



--------------------------------------------------------------------------------



 



      to which it may be subject by reason of any act done or omitted to be done
in its official capacity as Administrator in good faith in the administration of
the Plan, including all expenses reasonably incurred in its defense in the event
the Company fails to provide such defense upon the request of the Administrator.
The Administrator is relieved of all responsibility in connection with its
duties hereunder to the fullest extent permitted by law, short of breach of duty
to the beneficiaries.

10.02   No Assignment. Benefits or payments under this Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts contracts, liabilities, engagement or
torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.   10.03   No Rights to
Remain a Director. Participation in this Plan shall not be construed to confer
upon any Participant the legal right to be retained as a Director, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to removal as a Director to the same extent as
if this Plan had never been adopted.   10.04   Incompetence. If the
administrator determines that any person to whom a benefit is payable under this
Plan is incompetent by reason of physical or mental disability, the
administrator shall have the power to cause the payments becoming due to such
person to be made to another for his benefit without responsibility of the
Administrator to see to the application of such payments. Any payment made
pursuant to such power shall, as to such payment, operate as a complete
discharge of the Company and the Administrator, if the Administrator is not the
Company.   10.05   Identify. If, at any time, any doubt exists as to the
identity of any person entitled to any payment hereunder or the amount or time
of such payment, the Administrator shall be entitled to hold such sum until such
identity or amount or time is determined or until an order of a court of
competent jurisdiction is obtained. The Administrator shall also be entitled to
pay such sum into court in

10



--------------------------------------------------------------------------------



 



    accordance with the appropriate rules of law. Any expenses incurred by the
company or the Administrator incident to such proceeding or litigation shall be
charged against the Account of the affected Participant.

10.06   No Liability. No liability shall attach to or be incurred by any manager
of the Company, or any Administrator under or by reason of the terms, conditions
and provisions contained in this Plan, or for the acts or decisions taken or
made thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person. Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.   10.07   Expenses. All expenses incurred in the administration
of the Plan, whether incurred by the Company or the Plan, shall be paid by the
Company.   10.08   Insolvency. Should the Company be considered insolvent, the
Company, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan, if the Company is not
the Administrator. Upon receipt of such notice, the Administrator shall cease to
make any payments to Participants who were directors or their beneficiaries and
shall hold any and all assets attributable to the Company for the benefit of the
general creditors of the Company.   10.09   Amendment and Termination.

  (a)   Except as otherwise provided in this Section 10.09, the Board shall have
the sole authority to modify, amend or terminate this Plan; provided, however,
that any modification or termination of this Plan shall not reduce, without the
consent of a Participant, a Participant’s right to any amounts already credited
to his Account, or lengthen the time period for a payout from an established
Account, on the day before the effective date of such modification or
termination. Following such termination, payment of such credited amounts may be
in a single sum payment if the Company so designates. Any such decision to pay
in a single sum shall apply to all Participants.     (b)   Any funds remaining
after the termination of the Plan, and satisfaction of all liabilities to
Participants and others, shall be returned to the Company.

10.10   Company Determinations. Any determinations, actions or decisions of the
Company (including but not limited to, Plan amendments and Plan termination)
shall be made by the Board or a properly delegated committee thereof in
accordance with its established procedures.

11



--------------------------------------------------------------------------------



 



10.11   Construction. All questions of interpretation, construction or
application arising under or concerning the terms of this Plan shall be decided
by the Administrator, in its sole and final discretion, whose decision shall be
final, binding and conclusive upon all persons.   10.12   Governing Law. This
Plan shall be governed by, construed and administered in accordance with the
laws of the State of Illinois, other than its laws respecting choice of law.  
10.13   Headings. The Article headings contained herein are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of this Plan, nor in any way shall they affect this
Plan or the construction of any provision thereof.   10.14   Terms. Capitalized
terms shall have meanings as defined herein. Singular nouns shall be read as
plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

12